Title: To Thomas Jefferson from James Madison, 27 November 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                27 Nov 1806
                            
                        
                        I have the satisfaction to inform you that the negociation on foot between the U. States & the Govt.
                            of G.B. is proceeding in a spirit of friendship & accomodation which promises a result of mutual advantage. The delays
                            which have taken place are to be regretted; but as they were occasioned by the long illness which ended in the death of
                            the British Minister charged with that duty, they could not have been foreseen, nor taken into Calculation: And it appears
                            that the Commissioners appointed to resume the negociation, have shewn every disposition to hasten its progress. Under
                            these circumstances our special Ministers recommend a suspension of the Act prohibiting certain importations, the
                            commencement of which was postponed till the 15th. of last month when it went into operation; and assure us that such a
                            mark of candor and of confidence in the temper & views, with which they have been such in the negociation, will have a
                            happy effect on the course of it; whilst a disregard of that friendly consideration, may have a different tendency.
                            Considering that justice & conciliation have been the real objects of all our measures, and that whatever will promote
                            them will be most conformable to our wishes & our interests. I can not but join in their recommendation that the
                            operation of the Act be suspended for such addinal term as may
                            deemed reasonable. It is unknown here &c.
                    